DETAILED ACTION
In view of the Appeal Brief filed on 2/8/2021 and a new ground of rejection, PROSECUTION IS HEREBY REOPENED.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                             

Detailed Action
Claims 12, 13, 15-18, 21, 23-25, and 30-39 are pending. Claims 12 and 39 are independent. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 12-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 12 recites, monitoring, by a metadata synchronization system, file changes and replication requests of a data file between the source system and target system that occur over a data path between the source system and the target system, wherein the metadata synchronization system resides outside the data path. Applicant points to Specification, paragraphs 4, 23, 26, 28, 32, 38, and 50; Figure 3, and Figure 4, element 410. App. Br. 2. However, neither the Specification nor the Figures disclose a monitoring step as recited in the claim.
Independent claim 12 also recites, responsive to a replication of a data file from the source system to the target system via the data path, the metadata synchronization system accessing both the data file and metadata associated with the data file from the source system, wherein the data file resides in the first file system, and wherein at least a portion of the metadata associated with the data file relates to the first file-access protocol and resides on the source system outside the first file system. Applicant points to specification, paragraphs 12, 16, 18, 26, 28, 29, 35, 38, 51, 79, 87; Figure 3 and Figure 5. App. Br. 2. However, neither the Specification nor the Figures disclose the metadata synchronization system accessing both the data file and metadata associated with the data file from the source system, wherein the data file resides in the first file system, and wherein at least a portion of the metadata associated with the data file relates to the first file-access protocol and resides on the source system outside the first file system as cited in the claim.
Independent claim 12 further recites the metadata synchronization system storing the translated metadata to the target system via a metadata synchronization path that is out-of-band from the data path. Applicant points to Specification, paragraphs, 25, 26, 32, 33, 34, 35, 37, 38, 41, 42, 43, 48, 51, 52, 58, 59, 78, 80, 81, 82, 84, 87, Figure 2; Figure 3; Figure 4, elements 410, 420, 520, 540, 550, 590; Figure 5. App. Br. 3. However, neither the Specification nor the Figures disclose storing the translated metadata to the target system as recited in the claim.
Independent claim 39 recites that same features as claim 12; therefore, it is rejected under the same rationale as claim 12.
Claims 13, 15-18, 21, 23-25, and 30-38 depend on claim 12 and at least include the features as recited in claim 12; therefore, they are rejected under the same rationale as claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 15, 18, 21, 32 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al., Pub. No.: US 2006/0004765 (Anderson), in view of MacLaurin et al., Patent No.: US 7,680,835 (MacLaurin).

Claim 12.	Anderson teaches:
A method of maintaining consistent metadata associated with data files on a source system that utilizes a first file system that utilizes a first file system having a first file-access protocol and a target system that utilizes  a second file system having a second file-access protocol, (fig. 1, ¶¶ 39-44, 84, 86 and 89; a copy of data file in the REMOTE SOURCE 122 associated with a file access protocol is made available in a local file system 118 which is associated with a second file access protocol: ¶ 39, “ Remote data, which is comprised of foreign data from file systems external to a SAN and distant data available over a wide-area network (WAN), is supplied to SAN clients via a Distributed Storage Tank (DST)… Frequent SAN client access of remote data is facilitated by the sharing of local copies of remote data on SAN disks. To obtain access to shared local copies, a DST first fetches remote data using network file access protocols necessary for communication with a remote source”; ¶ 89, “DFM 314 [distributed file manager] sends requests to RAA 326 [remote access agent]; RAA 326 receives requests and identifies appropriate remote host, protocol, and user authentication for communication…RAA 326 responds immediately by providing a file system object handle for a known path. Otherwise, RAA 326 sends request to remote source 324 and processes returned response. Depending on network file access protocol, local protocol state is also managed by RAA 326”) the method comprising:
monitoring, by a metadata synchronization system, file changes and replication requests of data files between the source system and target system that occur over a data path between the source system and the target system; (fig. 1, ¶¶ 40, 55-56, 66, a request made by the SAN client 102 through client interface 104 is a replication request monitored by MDS/ SAN metadata server 100; ¶¶ 54-55, file changes in the remote sources are monitored for reflecting changes in local copy of the data in SAN file system)
responsive to a replication of a data file from the source system to the target system via the data path, the metadata synchronization system accessing both the data file and metadata associated with the data file from the source system, wherein the data file resides in the first file system, and wherein at least a portion of the metadata associated with the data file relates to the first file-access protocol and resides on the source system outside the first file system; (¶¶ 54-56, in response to a SAN client request, the remote object in the remote source is accessed and copied into the local SAN storage; ¶¶ 73, 86-89, the remote access agent uses a “variety of network file access protocols” “to communicate with remote source 324 and directs transfer of file content between remote sources and SAN disks”; metadata such as file access protocol and object attributes and location of the objects in the remote source is handled by the remote access agent  RAA which is residing outside the remote sources and local SAN storage system, ¶ 89, “DFM 314 [distributed file manager] sends requests to RAA 326; RAA 326 receives requests and identifies appropriate remote host, protocol, and user authentication for communication…RAA 326 responds immediately by providing a file system object handle for a known path”)  
the metadata synchronization system translating the metadata associated with the data file to a translated form suitable for the target system; and (“all file system data except file contents, specifically object attributes, content storage attributes, and directory mappings” (¶ 26) as well as “state information” (¶ 27), “the format and consistency guarantee (¶¶ 58 and 88) “security protocol in use” (¶¶ 87-88), etc., are metadata that is translated between SAN (Storage Area Network) (¶¶ 16, 19,  fig. 2E, 206) and a remote object-based storage devices (¶¶ 20-21, 34-36, fig. 2E, 204) prior to direct operations on file system object content as illustrated in figs. 2A-2E and described in ¶¶ 60-65) 
the metadata synchronization system storing the translated metadata to the target system via a metadata synchronization path, thereby maintaining consistent metadata between the data file on the source system and the replication of the data file on the target system. (the remote file system represented in the local/SAN file system as a container is a translated consistent and synchronized container: ¶ 57, “A remote file server has the capability to export multiple sub-trees and hence, be locally represented as multiple remote containers in a SAN file system. Cached file system objects and aggregates of related, remote file system objects, known as replicas, are stored in remote containers… RM 106 manages consistency of file system objects that require asynchronous validation”, ¶¶ 58-59, “File system object attributes and directory mappings are collectively referred to as metadata and are stored in MDS 100”, ¶ 87)
Anderson did not teach: wherein the metadata synchronization system resides outside the data path; and a metadata synchronization path that is out-of-band from the data path.
MacLaurin teaches the metadata synchronization system resides outside the data path; and a metadata synchronization path that is out-of-band from the data path by separating data synchronization path from metadata synchronization path: col.4, ll. 38-57, “The metadata management component 104 facilitates separating the synchronization of metadata from the synchronization of corresponding data…between the members of the network component”; col. 6, ll. 25-56, “the distributed management component 304 can employ a remote metadata synchronization component 312 to access and/or synchronize metadata between devices ( e.g., file systems)… it is a novel feature of the subject invention to decouple the synchronization of metadata from the synchronization of the corresponding file streams”)
Anderson discloses invoking a Remote Access Agent (RAA) for handling “protocol implementation and conversion necessary for communication with remote data sources”, maintaining consistency by “fetching and updating local copies if modifications have occurred to a file since it was first stored as a local copy in local storage” and returning “metadata pertaining to the requested data. A SAN client obtains metadata corresponding to the requested data and utilizes it to directly access locally stored copies of remote data” (Abs., ¶¶ 73, 87); Anderson also provides for a “protocol –specific implementation of RAA” for “communications with remote source” (¶ 89). Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the metadata synchronization system resides outside the data path; and a metadata synchronization path that is out-of-band from the data path because doing so would increase usability of Anderson by providing an alternative and assigning specific separated RAAs for data and metadata synchronization for achieving the same predictable result of data/metadata synchronization in distrusted storage systems with increased efficiency.

Claim 39.	Anderson teaches:
A computer-program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code configured to be executed to implement a method of maintaining consistent metadata associated with data files on a source system that utilizes a first file system that utilizes a first file system having a first file-access protocol and a target system that utilizes  a second file system having a second file-access protocol, (fig. 1, ¶¶ 39-44, 84, 86 and 89; a copy of data file in the REMOTE SOURCE 122 associated with a file access protocol is made available in a local file system 118 which is associated with a second file access protocol: ¶ 39, “Remote data, which is comprised of foreign data from file systems external to a SAN and distant data available over a wide-area network (WAN), is supplied to SAN clients via a Distributed Storage Tank (DST)… Frequent SAN client access of remote data is facilitated by the sharing of local copies of remote data on SAN disks. To obtain access to shared local copies, a DST first fetches remote data using network file access protocols necessary for communication with a remote source”; ¶ 89, “DFM 314 [distributed file manager] sends requests to RAA 326 [remote access agent]; RAA 326 receives requests and identifies appropriate remote host, protocol, and user authentication for communication…RAA 326 responds immediately by providing a file system object handle for a known path. Otherwise, RAA 326 sends request to remote source 324 and processes returned response. Depending on network file access protocol, local protocol state is also managed by RAA 326”) the method comprising:
monitoring, by a metadata synchronization system, file changes and replication requests of data files between the source system and target system that occur over a data path between the source system and the target system; (fig. 1, ¶¶ 40, 66, a request made by the SAN client 102 is a replication request monitored by MDS/ SAN metadata server 100; ¶¶ 54-55, file changes in the remote sources are monitored for reflecting changes in local copy of the data in SAN file system)
responsive to a replication of a data file from the source system to the target system via the data path, the metadata synchronization system accessing both the data file and metadata associated with the data file from the source system, wherein the data file resides in the first file system, and wherein at least a portion of the metadata associated with the data file relates to the first file-access protocol and resides on the source system outside the first file system; (¶¶ 54-56, in response to a read request of a remote object from a SAN client, the remote object is read from the remote storage and written to the local SAN storage; ¶¶ 86-89, the remote access agent uses a “variety of network file access protocols” “to communicate with remote source 324 and directs transfer of file content between remote sources and SAN disks”; metadata such as file access protocol and any other associated information is handled by the remote access agent  RAA which is residing outside the remote sources; ¶ 55, “Further, comprising DST 124, outside of MDS 100, is RAA 120”; ¶ 89, “DFM 314 [distributed file manager] sends requests to RAA 326; RAA 326 receives requests and identifies appropriate remote host, protocol, and user authentication for communication…RAA 326 responds immediately by providing a file system object handle for a known path”)  
the metadata synchronization system translating the metadata associated with the data file to a translated form suitable for the target system; and (“all file system data except file contents, specifically object attributes, content storage attributes, and directory mappings” (¶ 26) as well as “state information” (¶ 27), “the format and consistency guarantee (¶¶ 58 and 88) “security protocol in use” (¶¶ 87-88), etc., are metadata that is translated between SAN (Storage Area Network) (¶¶ 16, 19,  fig. 2E, 206) and a remote object-based storage devices (¶¶ 20-21, 34-36, fig. 2E, 204)) 
the metadata synchronization system storing the translated metadata to the target system via a metadata synchronization path, thereby maintaining consistent metadata between the data file on the source system and the replication of the data file on the target system. (the remote file system represented in the local/SAN file system as a container is a translated consistent and synchronized container: ¶ 57, “A remote file server has the capability to export multiple sub-trees and hence, be locally represented as multiple remote containers in a SAN file system. Cached file system objects and aggregates of related, remote file system objects, known as replicas, are stored in remote containers… RM 106 manages consistency of file system objects that require asynchronous validation”, ¶¶ 58-59, “File system object attributes and directory mappings are collectively referred to as metadata and are stored in MDS 100”, ¶ 87)
Anderson did not teach: wherein the metadata synchronization system resides outside the data path; and a metadata synchronization path that is out-of-band from the data path.
MacLaurin teaches the metadata synchronization system resides outside the data path; and a metadata synchronization path that is out-of-band from the data path by separating data synchronization path from metadata synchronization path: col.4, ll. 38-57, “The metadata management component 104 facilitates separating the synchronization of metadata from the synchronization of corresponding data…between the members of the network component”; col. 6, ll. 25-56, “the distributed management component 304 can employ a remote metadata synchronization component 312 to access and/or synchronize metadata between devices ( e.g., file systems)… it is a novel feature of the subject invention to decouple the synchronization of metadata from the synchronization of the corresponding file streams”)
Anderson discloses invoking a Remote Access Agent (RAA) for handling “protocol implementation and conversion necessary for communication with remote data sources”, maintaining consistency by “fetching and updating local copies if modifications have occurred to a file since it was first stored as a local copy in local storage” and returning “metadata pertaining to the requested data. A SAN client obtains metadata corresponding to the requested data and utilizes it to directly access locally stored copies of remote data” (Abs., ¶¶ 73, 87); Anderson also provides for a “protocol –specific implementation of RAA” for “communications with remote source” (¶ 89). Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the metadata synchronization system resides outside the data path; and a metadata synchronization path that is out-of-band from the data path because doing so would increase usability of Anderson by providing an alternative and assigning specific separated RAAs for data and metadata synchronization for achieving the same predictable result of data/metadata synchronization in distrusted storage systems.

Claim 13.	The method as claimed in claim 12 wherein the source system and target system are geographically separated. (Anderson, ¶ 36, “remote source-a repository of file data accessible over a network referring collectively to both distant and foreign sources”)

Claim 15.	The method as claimed in claim 12 wherein the translating maintains security of the data across the source system and the target system. (Anderson, ¶ 87, “RAA 326 also acts as a security proxy for SAN client 320. Depending on the security protocol in use, RAA 326 receives credentials for a particular user and uses them as necessary to perform authentication. In this manner, authorization to perform a particular file operation is obtained” indicates that security is maintained based on the security protocol in used during metadata conversion/translation as illustrated in  figs. 2A-2E and described in ¶¶ 60-65)

Claim 18.	The method as claimed in claim 12 further comprising discovering the metadata and business rules associated with the data file. (Anderson, ¶ 87, wherein “RAA 326 also acts as a security proxy for SAN client 320. Depending on the security protocol in use, RAA 326 receives credentials for a particular user and uses them as necessary to perform authentication” and ¶ 89, wherein “A protocol-specific implementation of RAA 326 is invoked by DFM 314 to initiate communications with remote source 324. DFM 314 selects an implementation of RAA 326 based on source remote container and RAA 326 configuration. DFM 314 sends requests to RAA 326; RAA 326 receives requests and identifies appropriate remote host, protocol, and user authentication for communication” indicates that the metadata associated with the requested file is discovered for invoking a protocol-specific implementation of a remote access agent and the invoked remote access agent further discovers metadata and business rules associated with the requested file by identifying the appropriate remote host, protocol, and user authentication for communication based on security protocol/ business rule in use)

Claim 21.	The method of claim 12, wherein the metadata includes file type, access abilities, access permissions, share permissions to users, computers, applications, network names or share or export and protocol allow lists. (Anderson, ¶ 41, wherein “protocol-specific implementation of RAA 326 is invoked by DFM 314 to initiate communications with remote source 324” indicates that the metadata associated with the requested file includes protocol allow list; and ¶ 60, wherein “RAA 202 converts local pathname representation from DFM 200 to a pathname representation for a remote source 204” indicates that the metadata includes computers, applications or network names as specified in a pathname for accessing data from a specific location/computer)

Claim 32.	The method of claim 12, wherein:
the accessing comprises accessing user-based access permissions to the data file according to the first file-access protocol, wherein the user-based access permissions reside outside the first file system; and the translating comprises mapping the user-based access permissions to the second file access protocol of the target system. (Anderson, authorized user is given access permission: ¶¶ 40, “A SAN metadata server (MDS) provides an interface for accessing metadata and file contents of remotely obtained objects”; 54-55, 87, “RAA 326 also acts as a security proxy for SAN client 320. Depending on the security protocol in use, RAA 326 receives credentials for a particular user and uses them as necessary to perform authentication. In this manner, authorization to perform a particular file operation is obtained”)

Claims  23 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Anderson and MacLaurin as applied to claims 12 and 21 above in view of James Turnbull, “Securing Files and File Systems” (Turnbull). 

Claim 23.	Anderson as modified taught the method of claim 21; Anderson as modified did not specifically disclose wherein the file type include binary, text, image, compressed, and encrypted.  
Turnbull discloses wherein the file type include binary, text, image, compressed, and encrypted. (Turnbull, p. 188, “Basic File Permissions and File Attributes”, wherein a file type such as binary, text, image, compressed, and encrypted is one of the attributes associated with each file or object on a Linux system) 
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to increase usability of Anderson as modified by incorporating a file type information which is included in attributes associated with a file provided by a file system and utilize the information in addition to other file information for identification, storage and retrieval of a requested file in Anderson as modified.

Claim 25.	The method of claim 21, wherein the access permissions include read, write, execute, list, create, delete, update, append, mark read-only, lock, and archive. (Turnbull, p. 188, “Basic File Permissions and File Attributes”, wherein access permissions such as read, write, execute, list, create, delete, update, append, mark read-only, lock, and archive  is one of the attributes associated with each file or object on a Linux system)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to increase usability of Anderson as modified by further incorporating access permission information which is included in attributes associated with a file provided by a file system and utilize the information in addition to other file information for identification, storage and retrieval of a requested file in Anderson as modified.

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Anderson and MacLaurin as applied to claims 12 and 21 above in view of Bennett et al., Patent Number: 5,956,712 (Bennett).

Claim 24.	Anderson as modified taught the method of claim 21; Anderson as modified did not specifically disclose wherein the access abilities include read, write, write with locking, and partial locking. 
Bennett discloses access abilities include read, write, write with locking, and partial locking. (Bennett, col. 1, ll. 35-67, wherein a user is able to perform file read and write including write with locking and partial locking as indicated in a byte range lock structure)
It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to increase usability of Anderson as modified by further incorporating access abilities information such as  read, write, write with locking, and partial locking into Anderson as modified for increasing usability of Anderson as modified by utilizing lock information for identifying the client being given the lock, the data file for which the client has the lock, the byte range within the data file over which the lock has been granted and the like”. 


Claims 16-17 and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson and MacLaurin as applied to claim 12 above in view of Sawhney et al., Patent No.: US 8,370,312 (Sawhney.)

Claim 16.	Anderson as modified taught the method as claimed in claim 12. Anderson as modified did not specifically teach wherein the source system is a Network Attached Storage (NAS) system and the target system is a cloud based object system.
Sawhney teaches the source system is a Network Attached Storage (NAS) system and the target system is a cloud based object system. (col. 7, ll. 22-40, wherein storage systems include any type or form of storage system including NASs and AMAZON S3)
Anderson discloses SAN file system and remote storage systems as object based system to be accessed using multiple network file access protocol (Abs., ¶ 35); it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing the source system is a Network Attached Storage (NAS) system and the target system is a cloud based object system because doing so would increase usability of Anderson by providing for accessing and replicating data between a NAS system and a cloud based object system as taught by Sawhney, col. 7, ll. 22-40.

Claim 17.	The method as claimed in claim 14 wherein the source system is a cloud based object system and the target system is a Network Attached Storage (NAS) system. (Sawhney, col. 7, ll. 22-40, wherein storage systems include any type or form of storage system including NASs and AMAZON S3)

Claim 35.	The method of claim 12, wherein:
the source system is a Network Attached Storage (NAS) system and the target system is a cloud-based object system; (Sawhney, col. 7, ll. 22-40, wherein storage systems include any type or form of storage system including NASs and AMAZON S3)
the first file-access protocol comprises network file system (NFS) protocol; (Sawhney, col. 17, ll. 57-67, “using various protocols, such as NFS, SMB, or CIFS”; Anderson, ¶ 65, “remote source 204 is handle-based (e.g., NFS)”)
the second file-access protocol comprises a protocol associated with the cloud-based object system; (Sawhney, col. 13, 41-46, “client device 202(N) to communicate with various third-party Internet-based storage systems using one or more Internet based protocols”)
the accessing comprises accessing file-access metadata for the data file according to the NFS protocol, (Sawhney, col. 17, ll. 57-67, “using various protocols, such as NFS, SMB, or CIFS”; Anderson,  ¶ 65, “remote source 204 is handle-based (e.g., NFS)”) wherein the file-access metadata resides on the NAS system outside the first file system; and (a remote source is accessed for requested data using metadata stored outside of the remote source: Anderson, ¶ 40, “A SAN metadata server (MDS) provides an interface for accessing metadata and file contents of remotely obtained objects”; Sawhney, col. 11, ll. 46-65, “data-management server 206 may create and store various maps and/or metadata catalogs”)
the translating comprises mapping the file-access metadata for the data file from the NFS protocol to the protocol associated with the cloud-based object system. (Sawhney, col. 17, ll. 57-67, “using various protocols, such as NFS, SMB, or CIFS”; col. 13, 41-46, “client device 202(N) to communicate with various third-party Internet-based storage systems using one or more Internet based protocols”; Anderson, ¶¶ 86-87, “RAA 326 handles protocol-specific details necessary to manage communications with a remote source. RAA 326 implements network file access protocols used to communicate with remote source 324 and directs transfer of file content between remote sources and SAN disks”; ¶ 89, “Depending on network file access protocol, local protocol state is also managed by RAA 326. Local protocol state processing is comprised of maintenance of: file handle and lock owner identifiers, sequence numbers for serializing operations, and callbacks for consistency management”)

Claim 36.	The method of claim 35, wherein:
the accessing comprises accessing export configuration data according to the NFS protocol; and the translating comprises mapping at least a portion of the export configuration data to the second file-access protocol of the target system. (Sawhney, col. 17, ll. 57-67, “using various protocols, such as NFS (export configuration data), SMB, or CIFS” and Anderson, ¶40, “DST fetches remote file system objects using multiple network file access protocols. A SAN metadata server (MDS) provides an interface for accessing metadata and file contents of remotely obtained objects”; ¶¶ 86-87, “RAA 326 handles protocol-specific details necessary to manage communications with a remote source. RAA 326 implements network file access protocols used to communicate with remote source 324 and directs transfer of file content between remote sources and SAN disks”; ¶ 89, “Depending on network file access protocol, local protocol state is also managed by RAA 326. Local protocol state processing is comprised of maintenance of: file handle and lock owner identifiers, sequence numbers for serializing operations, and callbacks for consistency management”)

Claim 37.	The method of claim 12, wherein:
the source system is a Network Attached Storage (NAS) system and the target system is a cloud-based object system; (Sawhney, col. 7, ll. 22-40, wherein storage systems include any type or form of storage system including NASs and AMAZON S3)
the first file-access protocol comprises server message block (SMB) protocol; (Sawhney, col. 17, ll. 57-67, “using various protocols, such as NFS, SMB, or CIFS”; Anderson,  ¶ 64, “In other embodiments, wherein environments utilize simple block storage devices, an object identifier and offset is replaced by a range of block addresses”)
the second file-access protocol comprises a protocol associated with the cloud-based object system; (Sawhney, col. 13, 41-46, “client device 202(N) to communicate with various third-party Internet-based storage systems using one or more Internet based protocols”)
the accessing comprises accessing file-access metadata for the data file according to the SMB protocol, (Sawhney, col. 17, ll. 57-67, “using various protocols, such as NFS, SMB, or CIFS”; Anderson,  ¶ 64, “In other embodiments, wherein environments utilize simple block storage devices, an object identifier and offset is replaced by a range of block addresses”) wherein the file-access metadata resides on the NAS system outside the first file system; and (a remote source is accessed for requested data using metadata stored outside of the remote source: Anderson,  ¶ 40, “A SAN metadata server (MDS) provides an interface for accessing metadata and file contents of remotely obtained objects”; Sawhney, col. 11, ll. 46-65, “data-management server 206 may create and store various maps and/or metadata catalogs”)
the translating comprises mapping the file-access metadata from the SMB protocol to the protocol associated with the cloud-based object system. (Sawhney, col. 17, ll. 57-67, “using various protocols, such as NFS, SMB, or CIFS”; col. 13, 41-46, “client device 202(N) to communicate with various third-party Internet-based storage systems using one or more Internet based protocols”; Anderson, ¶40, “DST fetches remote file system objects using multiple network file access protocols. A SAN metadata server (MDS) provides an interface for accessing metadata and file contents of remotely obtained objects”; ¶¶ 86-87, “RAA 326 handles protocol-specific details necessary to manage communications with a remote source. RAA 326 implements network file access protocols used to communicate with remote source 324 and directs transfer of file content between remote sources and SAN disks”; ¶ 89, “Depending on network file access protocol, local protocol state is also managed by RAA 326. Local protocol state processing is comprised of maintenance of: file handle and lock owner identifiers, sequence numbers for serializing operations, and callbacks for consistency management”)

Claim 38.	The method of claim 37, wherein:
the accessing comprises accessing share configuration data according to the SMB protocol; and the translating comprises mapping at least a portion of the share configuration data to the second file-access protocol of the target system. (Sawhney, col. 17, ll. 57-67, “using various protocols, such as NFS (export configuration data), SMB (share configuration data), or CIFS” and Anderson, ¶40, “DST fetches remote file system objects using multiple network file access protocols. A SAN metadata server (MDS) provides an interface for accessing metadata and file contents of remotely obtained objects”; ¶¶ 86-87, “RAA 326 handles protocol-specific details necessary to manage communications with a remote source. RAA 326 implements network file access protocols used to communicate with remote source 324 and directs transfer of file content between remote sources and SAN disks”; ¶ 89, “Depending on network file access protocol, local protocol state is also managed by RAA 326. Local protocol state processing is comprised of maintenance of: file handle and lock owner identifiers, sequence numbers for serializing operations, and callbacks for consistency management”)

Claims 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson and MacLaurin as applied to claim 12 above in view of Gokhale, Pub. No.: US 2009/0319534 (Gokhale).

Claim 30.	Anderson as modified taught the method of claim 12, wherein the translating comprises mapping the metadata of the data file to the second file-access protocol of the target system in ¶¶ 44, 59, 61-63, 67, 82, for example; Anderson as modified did not specifically disclose the accessing comprises accessing metadata related to compression of the data file.
Gokhale teaches the accessing comprises accessing metadata related to compression of the data file. (¶ 49, wherein compression information is included in the file metadata)
Anderson ¶ 26 discloses metadata as “all file system data except file contents, specifically object attributes, content storage attributes, and directory mappings”; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the accessing comprises accessing metadata related to compression of the data file because including file attributes in the file metadata is very well known technique doing so would further increase usability of Anderson by explicitly including further information such as compression information in the file metadata for identifying a/an file/object)

Claim 31.	The method of claim 12, wherein:
the accessing comprises accessing metadata related to encryption of the data file; and the translating comprises mapping the metadata related to encryption of the data file to the second file-access protocol of the target system. (Anderson, ¶¶ 44, 59, 61-63, 67, 82, wherein the translating comprises mapping the metadata of the data file to the second file-access protocol of the target system; and Gokhale, ¶ 44, wherein encryption information is included in the file metadata)

Claims 33-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson and MacLaurin as applied to claim 12 above in view of Barkley et al., Patent No.: US 6,202,066 (Barkley).

Claim 33.	Anderson as modified taught the method of claim 12, wherein the translating comprises mapping the metadata of the data file to the second file-access protocol of the target system in ¶¶ 44, 59, 61-63, 67, 82, for example; Anderson, ¶ 87 further discloses “Depending on the security protocol in use, RAA 326 receives credentials for a particular user and uses them as necessary to perform authentication”. Anderson as modified did not specifically disclose the accessing comprises accessing role-based access permissions to the data file according to the first file-access protocol. 
Barkley teaches the accessing comprises accessing role-based access permissions to the data file according to the first file-access protocol. (col. 4, ll. 53-66, wherein objects are accessed based on the assigned role-based permissions: “Each OAT thus defines an access control specification, which in turn associates a list of individuals, or roles (e.g., branch manager, financial advisor, teller, and employee, in a bank environment) in a system implementing RBAC, with corresponding sets of permissions provided with respect to a corresponding list of objects”)
Anderson ¶ 26 discloses metadata as “all file system data except file contents, specifically object attributes, content storage attributes, and directory mappings”. Anderson, ¶ 87 further discloses “Depending on the security protocol in use, RAA 326 receives credentials for a particular user and uses them as necessary to perform authentication”; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references for disclosing the accessing comprises accessing role-based access permissions to the data file according to the first file-access protocol because doing so would further increase usability of Anderson by explicitly associating role-based access permissions by which an object/file can be accessed. 

Claim 34.	The method of claim 12, wherein:
the accessing comprises accessing a permission related to execution of the data file according to the first file-access protocol; and the translating comprises mapping the permission related to execution of the data file to the second file-access protocol of the target system. (Anderson, ¶¶ 44, 59, 61-63, 67, 82, and 87; and Barkley, col. 10, ll. 56-61, “the possible Permissions are the usual NTFS file permissions: Read(R), Write(W), Execute (X), Delete(D), Change Permissions(P), and Take Ownership(O)”)

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been considered but are not persuasive for the following reasons.
Applicant argues “Claims 12-13, 15, 18, 21, 23-25, 32 and 39 are not properly rejected under 35 U.S.C. §103 as being unpatentable over Anderson in view of MacLaurin” because:
1. They do not teach monitoring file changes and replication requests of a data file between the source and target system because “Anderson simply teaches copying file system objects from a remote source (Examiner asserts that the remote source of Anderson corresponds to the claimed source system) into a SAN disk (Examiner asserts that the SAN disk of Anderson corresponds to the claimed target system). If the Examiner is interpreting such copying as corresponding to the claimed replication requests, then the Examiner must show that Anderson teaches requesting such copying and that Anderson teaches monitoring such copy requests. App. Br. 22-23.
In response: SAN client 102 requests a copy of data in a remote source through client interface 104 of SAN Metadata server/MDS. This request is monitored by MDS/ SAN metadata server 100 for determining whether the requested data is available as a local copy by checking metadata describing the storage of local copies in SAN disks. If the requested data does not exist as local copy, then a copy of the requested data is retrieved from the remote source. Anderson, fig. 1, ¶¶ 40, 55-56, 66.  File changes in the remote sources are monitored for reflecting changes in local copy of the data in SAN file system. Anderson, ¶¶ 54-55.
2. They do not teach translating metadata because “[t]here is no language in Anderson that teaches the concept of translating, let alone translating the metadata associated with the data file”. App. Br. 17.
In response: Remote Access Agent/RAA coverts/translates metadata of the requested data before copying the requested data from a remote storage to the SAN local storage. Anderson, figs. 2A-2E and ¶¶ 60-65.
3.  They do not teach storing translated metadata in the target system because “Anderson simply teaches storing "replicas" corresponding to cached file system objects and aggregates of related, remote file system objects in remote containers. In particular, Anderson teaches caching in the data path and assumes that each module has access to the data and metadata at all times. Furthermore, such "remote containers of Anderson" are located in the file system. See, e.g., paragraph [0057] of Anderson.” App. Br. 18-19.
In response: remote containers are located in the SAN file system including SAN metadata server/MDS, which is target system. Translated metadata is stored in the target system. Anderson, ¶¶ 57-59, 87.
4. They do not teach storing the translated metadata to the target system via a metadata synchronization path that is out-of-band from the data path because “MacLaurin teaches a metadata management component that facilitates separating the synchronization of metadata from the synchronization of corresponding data, there is no discussion in MacLaurin regarding storing translated metadata to the target system via a metadata synchronization path that is out-of-band from the data path”; emphasis original. App. Br. 19.
In response: Anderson, ¶¶ 57-59, 87 teaches storing translated metadata in target system and MacLaurin col.4, ll. 38-57 and col. 6, ll. 25-56 teaches separating metadata synchronization from data synchronization. Metadata synchronization path in MacLaurin is out-of-band from the data path because the metadata transfer path comprises a metadata bus dedicated to communication of metadata as illustrated in fig. 3.
5. They do not teach the data file resides in the first file system, and wherein at least a portion of the metadata associated with the data file relates to the first file-access protocol and resides on the source system outside the first file system because “Anderson simply teaches the aspect of fetching remote file system objects as well as accessing metadata. There is no language in Anderson regarding accessing both the data file and metadata associated with the data file from the source system responsive to a replication of a data file from the source system to the target system via the data path”. Emphasis original. App. Br. 20-21.
In response: for copying data from remote sources to SAN local system, RAA, which is outside of the remote sources, accesses both data file and metadata associated with the file from the remote source system when requested data is not available in SAN local system. Anderson, ¶¶ 54-56. For communicating with remote sources, RAA further uses “a “variety of network file access protocols” “to communicate with remote source 324 and directs transfer of file content between remote sources and SAN disks”.  Anderson, ¶¶ 54-56.
6. With respect to claim 15, they do not teach translating maintains security of data across the source system and target system because “[w]hile Anderson discusses the concept of authentication, which provides security, there is no discussion in Anderson regarding translating maintaining security of the data, let alone translating maintaining security of the data across the source system and the target system.” Emphasis original. App. Br. 24.
In response: data is accessed in the SAN local system and remote source system by obtaining authorization for performing a particular file operation based on the security protocol in use. Authentication necessitates maintaining the security while converting/translating metadata as illustrated in figs. 2A-2E and described in ¶¶ 60-65.
7. With respect to claim 18, they do not teach discovering metadata and business rules associated with the data file because “Anderson simply teaches that the remote access agent identifies the appropriate remote host, protocol, and user authentication for communication.” App. Br. 25-26.
In response: the metadata associated with the requested file is discovered for invoking a protocol-specific implementation of a remote access agent and the invoked remote access agent further discovers metadata and business rules associated with the requested file by identifying the appropriate remote host, protocol, and user authentication for communication based on security protocol/ business rule in use.

8. With respect to claim 32, they do not teach accessing user-based access permissions to the data file according to the first file-access protocol, where the user-based access permissions reside outside the first file system because “Anderson simply teaches authenticating a user…Anderson simply teaches the aspect of accessing metadata and file contents of remotely obtained objects”. App. Br. 28-29.
In response: a user is authenticated for performing a particular file operation. Anderson, ¶ 87. Moreover, in response to the user request a network file access protocol necessary for communication with a remote source is used. Anderson, ¶ 87. Furthermore, user authentications are managed by RAA residing outside the remote resources. Anderson, ¶¶ 73, 87.
9. Applicant argues “Examiner fails to provide a rational underpinning for modifying Anderson with MacLaurin to include the missing claim limitations of claims 12 and 39”.
In response: Anderson invokes a Remote Access Agent (RAA) for handling “protocol implementation and conversion necessary for communication with remote data sources”, maintaining consistency by “fetching and updating local copies if modifications have occurred to a file since it was first stored as a local copy in local storage” and returning “metadata pertaining to the requested data. A SAN client obtains metadata corresponding to the requested data and utilizes it to directly access locally stored copies of remote data” (Abs., ¶¶ 73, 87); Anderson also provides for a “protocol –specific implementation of RAA” for “communications with remote source” (¶ 89). As noted in the above rejection of claim 12, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for increasing usability of Anderson by simply providing for an alternative and assigning specific separated RAAs for data and metadata synchronization for achieving the same predictable result of data/metadata synchronization in distrusted storage systems with increased efficiency. 
10. With respect to claims 16-17, Applicant argues Sawhney did not teach the target system is a cloud based object system as recited in claim 16 and the source system is a cloud based object system as recited in claim 17 because “Sawhney simply teaches Internet-based storage systems.” App. Br. 33.
In response: AMAZON S3 is an example of cloud based object system.
11. With respect to claim 35, Applicant argues there is no language in the applied references for teaching the source system is a NAS system, target system is a cloud based object system and mapping of associated file access protocols. App. Br. 34-37.
In response, as noted above, Anderson, ¶¶ 86-89 discloses RAA which is resending outside the remote source accesses metadata such as access protocol and any other information associated with the requested object in the remote source.   Sawhney, col. 7, ll. 22-40, discloses storage systems include any type or form of storage system including NASs and AMAZON S3 and Sawhney, col. 13, ll. 41-46 discloses a protocol associated with a cloud-based object system by  disclosing a client device using one internet based protocol for accessing a third-party internet based storage system such as AMAZON S3. Both Anderson, ¶¶ 86-89 and Sawhney, col. 11, ll. 46-65 provide for mapping requested object based on the associated metadata. 
12. With respect to claim 36, Applicant argues the applied references did not teach expert configuration according NFS protocol and mapping to the target system protocol. App. Br. 37-38.
In response: both Anderson, ¶¶ 86-89 and Sawhney, col. 11, ll. 46-65 provide for mapping requested object based on the associated metadata and Sawhney, col. 17, ll. 57-67 discloses using NFS protocol.
13.  With respect to claim 37, Applicant argues there is no language in the applied references for teaching the source system is a NAS system, the target system is a cloud based object system, the first file access protocol is SMB and second protocol is object based and the mapping step. App. Br. 37-41.
 
In response: both Anderson, ¶¶ 86-89 and  Sawhney, col. 11, ll. 46-65 provide for mapping requested object based on the associated metadata/protocol and Sawhney, col. 17, ll. 57-67 discloses “using various protocols, such as NFS (export configuration data), SMB (share configuration data), or CIFS”
14. With respect to claim 38, Applicant argues there is no language in the applied references for teaching share configuration data according to the SMB protocol and translating the protocol to the target access protocol. App. Br. 41-43.
In response: both Anderson, ¶¶ 86-89 and  Sawhney, col. 11, ll. 46-65 provide for mapping requested object based on the associated metadata/protocol and Sawhney, col. 17, ll. 57-67 discloses “using various protocols, such as NFS (export configuration data), SMB (share configuration data), or CIFS”.
15. Applicant argues the examiner reasoning for combining Anderson and Sawhney is insufficient. App. Br. 43-50.
In response: as noted in the office action, Anderson discloses SAN file system and remote storage systems as object based system to be accessed using multiple network file access protocol (Abs., ¶ 35) and Sawhney col. 7, ll. 22-40 further discloses that the storage system can be type or form of storage system including NASs and AMAZON S3 which is a cloud based object system. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references because doing so would further increase usability of Anderson by providing for accessing and replicating data between a NAS system and specifically a cloud based object system as taught by Sawhney, col. 7, ll. 22-40.
16. With respect to claim 30, Applicant argues there is no language in the applied references for teaching mapping the metadata related to compression of data file to the second file access protocol of the target system. App. Br. 50-51.
In response: Anderson ¶¶ 60-63, maps metadata form SAN storage system to object storage system and Gokhale, ¶ 49, teaches “information about the compression scheme (for example, what compression algorithm is used to compress the file) may be provided as metadata” and using the information for storing or providing the data accordingly. 
17. With respect to claim 31, Applicant argues there is no language in the applied references for teaching mapping the metadata related to encryption of data file to the second file access protocol of the target system. App. Br. 52-53.
In response: Anderson ¶¶ 60-63, maps metadata form SAN storage system to object storage system and Gokhale, ¶ 44, wherein encryption information is included in the file metadata to be used for storing or providing the data accordingly. 
18. Applicant argues the examiner failed to provide rationales for combining Anderson and Gokhale. App. Br. 53-55.
In response: Anderson ¶ 26 discloses metadata as “all file system data except file contents, specifically object attributes, content storage attributes, and directory mappings” and Anderson, ¶¶ 60-63 converts metadata from remote source storage to local storage. Gokhale ¶¶ 44 and 49 includes compression and encryption information in metadata. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references because doing so would further increase usability of Anderson by explicitly including further information such as compression information in the file metadata for identifying a/an file/object. 
19. With respect to claim 33, Applicant argues there is no language in the applied references for teaching translating role based access permission. App. Br. 55-56.
In response: Anderson ¶ 26 discloses metadata as “all file system data except file contents, specifically object attributes, content storage attributes, and directory mappings” and Anderson, ¶¶ 60-63 converts metadata from remote source storage to local storage. Barkley explicitly teaches the accessing permission comprises accessing role-based access permissions to the data file according to the first file-access protocol in col. 4, ll. 53-66, wherein objects are accessed based on the assigned role-based permissions: “Each OAT thus defines an access control specification, which in turn associates a list of individuals, or roles ( e.g., branch manager, financial advisor, teller, and employee, in a bank environment) in a system implementing RBAC, with corresponding sets of permissions provided with respect to a corresponding list of objects”.
20. With respect to claim 34, Applicant argues there is no language in the applied references for teaching translating execution permission. App. Br. 56-58.
In response: Anderson ¶ 26 discloses metadata as “all file system data except file contents, specifically object attributes, content storage attributes, and directory mappings” and Anderson, ¶¶ 60-63 converts metadata from remote source storage to local storage. Barkley , col. 10, ll. 56-61, explicitly discloses metadata includes “the usual NTFS file permissions: Read(R), Write(W), Execute (X), Delete(D), Change Permissions(P), and Take Ownership(O)”).
21. Applicant argues the examiner failed to provide rationales for combining Anderson and Gokhale. App. Br. 53-55.
In response: Anderson ¶ 26 discloses metadata as “all file system data except file contents, specifically object attributes, content storage attributes, and directory mappings”. Anderson, ¶ 87 further discloses “Depending on the security protocol in use, RAA 326 receives credentials for a particular user and uses them as necessary to perform authentication”. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied analogous references because doing so would further increase usability of Anderson by explicitly associating role-based access permissions by which an/a object/file can be accessed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159